Citation Nr: 0319100	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  97-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 26, 1995, 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The veteran also initiated an appeal as to the issues of 
entitlement to increased evaluations for post-traumatic 
stress disorder (PTSD) and chronic lumbosacral strain and was 
issued a Statement of the Case addressing these issues in 
September 2002; however, in a memorandum received by the RO 
in the same month, the veteran's representative indicated 
that he did not wish to pursue his appeal with regard to 
these issues. 


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim of entitlement to TDIU was 
received by the RO prior to September 26, 1995, but there is 
no indication of entitlement to this benefit prior to that 
date.


CONCLUSION OF LAW

The criteria for an effective date prior to September 26, 
1995, for TDIU have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran, 
including VA and Social Security Administration records, and 
has afforded him VA examination addressing his service-
connected disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a January 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by the VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal 
and informal-for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).  The date of 
outpatient or hospital examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
reports relate to an examination or treatment of a disability 
for which service connection has previously been established.  
38 C.F.R. § 3.157(b).

As the veteran's claim concerns entitlement to TDIU, the 
Board initially notes that his service-connected disabilities 
include post-traumatic stress disorder (PTSD) (50 percent); 
right below the knee amputation, with post-operative lumbar 
sympathectomy (40 percent); chronic lumbar strain with 
degenerative joint disease and diabetes mellitus (both 20 
percent); chondromalacia of the left knee with degenerative 
joint disease and calcific tendonitis of the left hip (both 
10 percent); and laceration scars of the hands and scalp 
(zero percent).  

Upon reviewing the veteran's medical records, the Board 
observes that he underwent a right below-the-knee amputation 
in November 1984, and a VA doctor's statement from March 1985 
indicates that he was not able to resume full employment at 
the present time but would likely resume full employment in 
June 1985.  Indeed, a temporary 100 percent evaluation was 
assigned under 38 C.F.R. § 4.30 for the period from November 
12, 1984 until June 1, 1985.  

On August 12, 1985, the San Francisco VARO received the 
veteran's initial claim of entitlement to TDIU.  In December 
1985, the RO denied entitlement to TDIU on the basis that 
there was no confirmation that the veteran had been forced to 
leave his previous employment in May 1984 on account of 
service-connected disabilities.  In June 1986, the veteran 
requested "reconsideration" of the prior rating decision 
because his disabilities had reportedly gotten worse and 
because he had been "turned down job after job."  The RO 
issued a further denial in August 1986 but did not issue a 
Statement of the Case.  

The report of a November 1989 VA examination indicates that 
the veteran was working at a military facility; however, a 
July 1992 statement from a VA doctor reflects that the 
veteran had been unable to wear his below-the-knee prosthesis 
since October 24, 1991, on account of dermatitis of the stump 
and that this had reduced his mobility and limited his 
activities.  

The claims file includes records from the Social Security 
Administration (SSA).  In an included April 1993 internal 
medicine report, the examining physician noted that the 
veteran's right knee stump disability, with dermatitis, 
resulted in "a problem with employment," but, if the 
"current problem" were to be resolved, the veteran would be 
physically fit for a sedentary type of job.  An accompanying 
mental health evaluation report indicates that the data of 
record "supports a non[-]severe mental impairment," 
diagnosed as mixed drug abuse.  It appears from the 
accompanying decisions that the veteran's claim was denied in 
May and July of 1993 but was revisited and granted in 
February 1995, with a date of established disability of 
February 7, 1991.  The February 1995 decision cites a primary 
diagnosis of status post below-the-knee amputation and a 
secondary diagnosis of a past history of substance abuse.

In his application for TDIU, received on September 26, 1995, 
the veteran stated that he was last employed by the San 
Francisco VARO on February 4, 1991.  In a July 1996 
statement, the Human Resources Specialist of the Oakland VARO 
noted that the veteran had worked as a coding clerk and had 
resigned with "no reason given" on February 11, 1991.  This 
specialist also indicated that she was unable to determine 
time off for disability from the veteran's time card.  

Subsequently, in August 1996, the Board received a further 
statement from the VA doctor who had provided the July 1992 
statement; in this statement, the doctor indicated that the 
veteran's extended wearing of the prosthesis aggravated his 
dermatitis and that this disability, combined with his PTSD, 
probably placed him in the category of "marginally 
employable at best."  A January 1997 VA PTSD examination 
report contains a Global Assessment of Functioning score of 
43, signifying an inability to keep a job.  

As indicated above, the disposition of the veteran's appeal 
largely depends on two factors: the date of receipt of his 
claim, and the date entitlement arose.  

With regard to the date of claim, the Board acknowledges the 
receipt of an application of entitlement to TDIU in September 
1995.  This application, however, was not the veteran's first 
claim of entitlement to TDIU.  Rather, the veteran first 
applied for this benefit in August 1985, and his claim was 
denied in a December 1985 rating decision.  

The Board has carefully considered the content of the 
veteran's June 1986 response and finds that this response 
signifies unambiguous disagreement with the December 1985 
rating decision, particularly as he reported repeated 
rejections from jobs for which he had applied.  As such, this 
statement constitutes a valid and timely Notice of 
Disagreement, and the next step for the RO would have been to 
issue a Statement of the Case with a description of the 
veteran's rights and responsibilities in completing an 
appeal.  No Statement of the Case was ever issued.  

Given these facts, the Board is compelled to find that, on 
account of the RO's failure to provide a Statement of the 
Case, the December 1985 rating decision is not final.  As a 
consequence, the veteran's claim of entitlement to TDIU has 
been open since August 1985.  

The Board has next considered when the veteran was first 
entitled to TDIU.  In this regard, the Board notes that he 
was last employed in February 1991, and the statement from 
the Human Resources Specialist of the Oakland VARO indicates 
a final date of employment of February 11, 1991.  The Oakland 
VARO statement, however, does not provide a clear indication 
regarding the effect of the veteran's service-connected 
disabilities on his employment, and the specific question 
before the Board now is at what point, if any, between 
February 11, 1991, and September 26, 1995, did the veteran 
become unemployable as a result of service-connected 
disabilities.  

Regrettably, the veteran did not undergo a VA examination 
addressing the effect of his service-connected disabilities 
on his employability during the cited time period.  The 
medical evidence of record during the period of time at issue 
suggests a high degree of disability resulting from the right 
below-the-knee amputation without going so far as to suggest 
that this service-connected disability precluded employment.  
For example, the noted April 1993 internal medicine report 
indicates "a problem with employment" resulting from 
dermatitis in the prosthetic area that, if resolved, would 
allow the veteran to work in a sedentary type of job.  

The Board is also aware that SSA disability benefits were 
granted in 1995, with an effective date of February 1991.  
Although the Board has considered the significance of this 
grant, the Board is also aware that the criteria used by the 
SSA for disability determinations is different from that used 
by the VA in determining entitlement to TDIU and that the 
SSA, in its favorable decision, cited to both the right knee 
amputation disorder and a history of substance abuse.  In the 
context of the cited medical evidence of record, the Board is 
not satisfied that this SSA determination establishes 
entitlement to TDIU prior to September 26, 1995.

In short, the evidence of record establishes that the date of 
claim in this case was August 12, 1985, well before receipt 
of the September 26, 1995, application.  The preponderance of 
the evidence, however, is against the finding that the 
veteran's service-connected disabilities rendered him 
unemployable prior to September 26, 1995.  See 38 C.F.R. 
§§ 4.15, 4.16.  Therefore, the Board finds that the date of 
September 26, 1995, is the appropriate effective date for the 
grant of entitlement to TDIU under 38 C.F.R. § 3.400(o)(2), 
and the veteran's claim for an earlier effective date must be 
denied.  

As the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding the 
resolution of doubt in the veteran's favor are not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The claim of entitlement to an effective date prior to 
September 26, 1995, for the grant of entitlement to TDIU is 
denied.


___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

